FILED

UNITED STATES DISTRICT COURT cl rk SEP - 6 2013
e .U.S.D| trl t&B k t
FOR THE DISTRICT OF COLUMBIA Courts for the l)lsi:rict afa r('¥orlltiilvtliia
DAVID EARL WATTLETON,
Plaintiff,

v.  Civil Action No.  
D. sCoTT DODRILL, '

Defendant.

MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
his pro se complaint. For the reasons stated below, the Court will grant the application and
dismiss the complaint.

Plaintiff "was indicted for making telephonic bomb threats in violation of 18 U.S.C. §
l844," and a "jury found [him] not guilty only by reason of insanity." Um'ted Slates v. Wattleton,
110 F. Supp. 2d 1380, 1380 (N.D. Ga. 2000), ajY’d, 296 F. 3d 1184 (l lth Cir.), cert. denied, 537
U.S. 924 (2002). The district court "found that [plaintiff] was suffering from a severe mental
disease and that his release would create a substantial risk of bodily injury and property damage to
other persons." Ia'. , 1 10 F. Supp. 2d at 138 l. "Consequently, [plaintiffwas] committed pursuant
to 18 U.S.C. § 4243(e)." Id.; see Compl. at 1 (page numbers designated by the Court). Because
plaintiff has not been convicted of or sentenced for a violation of criminal law, see 28 U.S.C. §
191 5(h), he is not a "prisoner to" whom the Prison Litigation Reform Act ("PLRA") applies. See
Wattleton v. Lappz`n, 794 F. Supp. 2d 269, 272 ((D. Mass. 201 l) (noting that the PLRA’S

exhaustion requirement "does not . . . apply to someone who, like the plaintiff, is civilly

committed").

Plaintiff now demands "injunctive relief . . . in the form of an order enjoining the
defendant[] [from] requiring him to pay initial filing fees, and collecting monthly payments" from
his prison trust account, as well as the “retum [of] all funds collected pursuant to the PLRA."
Compl. at l. Because the PLRA does not apply to him, plaintiff contends that "the Fourth
Circuits’ [sic] rule requiring him to sign and file the authorization consent forms" pursuant to the
PLRA is improper. Ia'. at 2. The Court presumes that plaintiff’ s reference to the Fourth Circuit
pertains to its recent decision to deny his petition for a writ of mandamus "seeking an order
directing the district court to return any monies taken from [his] institutional inmate trust fund
account and cease taking money via consent form." ln re Wattleton, _ F. App’x _, _, 2013
WL 3929099, at *1 (4th Cir. July 31, 2013) (per curiam) (intemal quotation marks omitted).
Plaintiff thus appears to challenge the Fourth Circuit’s ruling, a matter over which this Court lacks
jurisdiction. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); Fleming v. United

smz@s, 847 F. Supp. 170, 172 (D.D.c. 1994), ajjf’d, 1994 WL 474995 (D.c. Cir. Juiy 27, 1994) (p@r

Wd/V\

United StbteS_D)strict Judge

curiam), cert. denied 513 U.S. 1150 (1995).

An Order is issued separately.

DATE: